Name: 2003/171/EC: Council Decision of 27 February 2003 amending Decision 2000/265/EC on the establishment of a financial regulation governing the budgetary aspects of the management by the Deputy Secretary-General of the Council, of contracts concluded in his name, on behalf of certain Member States, relating to the installation and the functioning of the communication infrastructure for the Schengen environment, "Sisnet"
 Type: Decision
 Subject Matter: information and information processing;  civil law;  public finance and budget policy;  budget;  trade policy;  international law
 Date Published: 2003-03-13

 Avis juridique important|32003D01712003/171/EC: Council Decision of 27 February 2003 amending Decision 2000/265/EC on the establishment of a financial regulation governing the budgetary aspects of the management by the Deputy Secretary-General of the Council, of contracts concluded in his name, on behalf of certain Member States, relating to the installation and the functioning of the communication infrastructure for the Schengen environment, "Sisnet" Official Journal L 069 , 13/03/2003 P. 0025 - 0026Council Decisionof 27 February 2003amending Decision 2000/265/EC on the establishment of a financial regulation governing the budgetary aspects of the management by the Deputy Secretary-General of the Council, of contracts concluded in his name, on behalf of certain Member States, relating to the installation and the functioning of the communication infrastructure for the Schengen environment, "Sisnet"(2003/171/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the first sentence of the second subparagraph of Article 2(1) of the Protocol annexed to the Treaty on European Union and to the Treaty establishing the European Community, integrating the Schengen acquis into the framework of the European Union (hereinafter referred to as "the Schengen Protocol"),Whereas:(1) Decision 1999/870/EC(1) authorised the Deputy Secretary-General of the Council to act, in the context of the integration of the Schengen acquis within the European Union, as representative of certain Member States for the purposes of concluding contracts relating to the installation and the functioning of the communication infrastructure for the Schengen environment, "Sisnet", and to manage such contracts.(2) The financial obligations arising under those contracts are not borne by the general budget of the European Communities. Therefore, the provisions of the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities(2) do not apply.(3) Accordingly, a financial regulation was adopted by Decision 2000/265/EC(3) setting out specific rules to define the detailed procedures for establishing and implementing the budget required to meet any expenses incurred in the course of concluding the contracts, the obligations arising under those contracts once concluded, for recovering the contributions to be paid by the States concerned and for the presentation and auditing of the accounts.(4) Pursuant to the provisions of Regulation (EC, Euratom) No 1605/2002 - the new Financial Regulation of the European Communities - certain amendments have been made to the internal financial control procedures of the Community institutions, which necessitate a technical adjustment to the financial regulation contained in Decision 2000/265/EC.(5) The present Decision is a development of the Schengen acquis within the meaning of the Schengen Protocol,HAS DECIDED AS FOLLOWS:Article 1Article 14 of Decision 2000/265/EC shall be replaced by the following:"Article 14The task of financial controller shall be carried out by an official or servant of the General Secretariat of the Council appointed to that end by decision of the Deputy Secretary-General, who shall define the terms of this control."Article 21. This Decision shall apply from 1 January 2003.2. This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 27 February 2003.For the CouncilThe PresidentM. ChrisochoÃ ¯dis(1) OJ L 337, 30.12.1999, p. 41.(2) As recast by Regulation (EC, Euratom) No 1605/2002 (OJ L 248, 16.9.2002, p. 1).(3) OJ L 85, 6.4.2000, p. 12. Decision as amended by Decision 2000/664/EC (OJ L 278, 31.10.2000, p. 24).